COURT OF CRIMINAL APPEALS

Att: ABEL ACOSTA, clerk _ ~ ` February 4, 2015
P.O. Box 12308 "
Austin, Texas 78711

 

Re: RESPONCE To sTATE' S ANSWER TO APPLICATION §BEEF§EFYGZE§E$Q
HABEAS coRPUS: cAUsE No. 11- 04-0468@9;,1§=¥OPQ';R|M|NALAPPEALS

COUNTS 1 and 11
FEB 12 2015

Dear Mr. Acosta', ADG¥ACOSTQ,CPSI'$(

_Enclosed please find Applicant's Pro Se Responce To State's
Answer To Application For Post-Conviction Writ Of Habeas Corpus,
please file _said ymotion iand bring it to_the attention of the
Court in the above-Styled and numbered cause.

Applicant in lthis case did not receive state's answer in time
to ‘wake_ a responce ibefore the trial court filed Findings of
Conclusion of Law, that was ‘file the same day as the State's

answer, January 22, 2015.

Respectfully submitted/

/s/ 'Q/Q/Mé,é,@@/ér/\_

DARYL LEE BEESON, #1788958, pro se
Michael Unit `

2664 FM 2054

Tennessee Colony, Texas 75886

I.L.A.

CAUSE NO. ll-O4-O4686-CR-(1)
COUNTS I AND II

EX PARTE § IN THE DISTRICT COURT FOR
§
DARYL LEE BEESON, § THE ZZlSt JUDICIAL DISTRICT,
Applicant § » -
` § MONTGOMERY COUNTY/ TEXAS

 

APPLICANT'S PRO SE RESPONCE TO STATE'S ANSWER TO
APPLICATION FOR POST-CONVICTION
WRIT OF HABEAS CORPUS

 

TO THE HONORABLE JUDGE OF THE DISTRICT COURT:

COMES NOW DARYL LEE BEESON, pro se Applicant, and moves this
`Court to find that there'is a necessity for an evidentiary hear-
ingf Or at least affidavits in resolving the factual disputes
raise by the Applicant regrading ineffective assistance claims.
There is a necessity for a fact-finding hearing, there is not
ample evidence in the record for the Court to rule on the relief
sought. The Applicant would respectfully show this Honorable
Court the following:

I. NATURE OF THE CASE:

The Applicant was charged by indictment with two counts of
aggravated sexual assault of a child, alleged to have occurred
On or about January. 24, 20ll. The Applicant pled "not guilty"
jury found him guilty and assessed his punishment at life impri-
sonment in each count. The trial court ordered the sentences
to run consecutively.

The Ninth Court of Appeals affirmed the Applicant's convictions

and sentences, which became final on October 28, 2013.

II. CLAIMS THAT SHOULD HAVE BEEN RAISED ON DIRECT APPEAL

 

(l)

In the State's answer to Applicant's writ of habeas corpus/
they state that grounds one, two, three and eight, should\;have
been raised on direct appeal, and the Applicant has provided
no compelling reason for the Court to address those claims,
therefore, the claims are not cognizable on habeas review and
should be denied.

Applicant has lFiled a Pro Se Motion Reguesting Leave To File
A Supplement TO The Original Applications For Writ Of Habeas
Corpus. In said motion Applicant is asking the court to add
grounds nine,_ ten, eleven and twelve to his application for
habeas, in order to properly address these issues that the State
says that are not "cognizable" on habeas reviw.

Applicant is proceeding pro se in this matter, and moves this
`Honorable Court to review the allegations in this pleading under
the standard of review established by the United State Supreme
_COurt in HAINES V. KENNER, 404 U.S. 519,92.S.Ct. 594,30 L.Ed.Zd
652 (1972). Applicant is requesting this Court to review these
issues under ineffective assistance of appellate counsel, Wthere#
fore, these claims would be cognizable, on habeas and should
granted review.

III. INEFFECTIVE' ASSISTANCE OF COUNSEL:

Applicant will now respond to the State answer regrading ground
.four, the> State now says the counsel was not ineffective due
to his learning two-days before trial that the complainant list-
ened to an internal voice. However, the complainant (Bethany)
stated that -she had "Multiple Personalties" she described as

a `gifl 'named` "Emily" who exists "inside her head" not a voice.

 

(2)

'However,'”prosecutor states`"Additionally, we do not anticipate
Bethany Cochran testifying until probably late Wednesday or
possibly earllehursday; So they have sufficient time from Satur-
day until the time that she testifies to be able to garner up
enough evidence or whatever information they need to sufficiently
cross examine her and successfully use this information at trial.
So, for that reason the State is opposed to the motion for conti-
nuance:"?(RR vol.II.pg.lé/lB)a-Tn the trial the State says there
is enough time for counsel, but here in the answer to Applicant's
habeas the State says the' trial 1counsel did not have enough
time 'and therefoe, not ineffective, they should not be able
to have it bought ways.

The State goes on to say, "Likewise, an ineffective-assistance
claim based on trial counsel's failure to call a witness cannot
succeed adsent a showing that the witness was avaiable to testify
and that the witness's testimony would have benfitted the def-
ense.: Then go on to state that the record shows that trial
counsel did consult with an expert and sought advice on how
to move forward: "I have vbeen dealing with our psychologist
expertf and he again urges we' need to have either access to
her psychiatric history records or access to her treatment provid-
er to `investiate this further to see how this has implications
for the defense-inl This is a 'due process arument, Your Honor}
that this would be denying my client due process. (RR Vol.IL.pg.
9). Here in the _caseuiat bar,- Applicant was not provided the
_ name of the expert counsel was dealing with¢ however, the record

is clear that counsel could have called this witness, and expert

witness would have shown she suffered from multiple-personality

 

<3)

disorder: (MPD), an ailment involving several distint "personali-
ties" that takes turns dominating the same body.

AS seen in MARK A.'PETERSQN v; wlscoNSIN, three of the complain-
ant's personalities were sworn in. The tesimony of the complainant
claiming lto have' (MPD) could send someone else to prison, as
in the case at bar/,o Circuit Judge Robert Hawley overturned
Peterson's Nov. 8, `1990 conviction on sexual assault charges
due to`fl the defense had not been allowed to have a psuchiatrist
examine the woman before trial.

In ineffective‘ assistance's claims the_ court should add to
the record by way of affidvits or an evidentiary hearing before
a finding of facts and conclusion of law. Trial `counsel himself
states in the record that "It is an ineffective assistance of

counsel issue." (RR Vol.II.pg.lO).

Iv. FAILURE To REQUEST 38.22 and 38-23 JURY INSTRncTIoNs:

In the fifth ground for relief, counsel was ineffective for
failing to request jury instructions under articles 38.22 and
38.23 of the Texas Code_of Criminal Procedure5 Applicant was ents

gitled’ toto;ra request instructions, also for videotaped confess-
`ions, art. 38.22 requires those warnings appear on the videotape.
RESENDEZ 'v. ‘STATE,"256's.w;3d'669(tex;App.4Houston[14th Dist-]
_2007). '

This issue was not if the Applicant was coerced in any way,
during the interview the Applicant invoked his right to counsel
and to come back ianother day; There became a factusl disputew
in the evidence between' tesimony of Detective Funderburk and
the video interview that was presented to the jury, if in fact

Applicant invoked his right to counsel and to stop the interview

 

`